Concurring with the majority in the opinion that the application should in this case be made to the United States court in bankruptcy, I cannot concur in the opinion expressed or strongly implied that no one but a party to the record has a right to be heard in a suit at law.
If the judgment in a suit, e.g. in ejectment, affects the interest of one not a party to the record, the certainly ought to be permitted to show it by motion or otherwise.
The court from the earliest times have been gradually simplifying the forms of proceeding. While the rules which regulate the acquisition of property, c., ought not to be altered except by the legislature, the same reason does not apply to rules and forms of procedure. And so we find that many things which were formerly obliged to be done by the old tedious processes of audita querela, or some form of petition, are now allowed to be done by the more simple form of motion.
In the present case, if there was no relief in bankruptcy the petitioner might probably have relief by a bill in equity in the state court. But there is no reason why he should be driven to that cumbrous process, unless it appears to the court that there are facts in dispute which may be better investigated in that form of proceeding.
And if the precedent cannot be found for it, the court should make one.
Petition dismissed.